DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 12, 13, 15-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203762288 (LI hereinafter) in view of CN203952405 (ZHAO hereinafter).
A machine translation of CN203952405 was applied to translate CN203952405. All citations to ZHAO refer to the machine translation.  
	Regarding claim 1, LI teaches an apparatus (Fig. 1), comprising: a heater zone (1022) configured to receive tobacco material (104) ([0024]); a magnetic field generator (103); and an elongate heater element (102) disposed around the heater zone and including heater material that is heatable at least partially by a magnetic hysteresis process (1021) ([0026]), wherein the instant specification defines “magnetic hysteresis” as “a process in which an object made of magnetic material 10is heated by penetrating the object with a varying magnetic field”. 
	LI does not expressly teach that the magnetic field generator is arranged to generate a plurality of varying magnetic fields to penetrate different respective portions of the heater element disposed at least partially around the heater zone. The instant disclosure states that 
	ZHAO teaches an aerosol generating article comprising an inductor and a susceptor (abstract) wherein the inductor may comprise three coils that generate a fluctuating magnetic field (page 4, paragraph (4)). It would have been obvious for one of ordinary skill in the art at the time of filing to have included multiple coils surrounding the cavity, as taught by ZHAO, in the invention taught by LI with a reasonable expectation of success and predictable results. 
	Regarding claims 2 and 3, LI teaches that the heater zone (1022) is defined by the heater element (102), wherein the heater zone forms a chamber defined by heater element (102) which just contains the smokeable material ([0026]), and therefore is free of any heater material. 
	Regarding claims 4 and 7, LI teaches a mass of thermal insulation between the coil and the heater element ([0027]). 
	Regarding claims 5 and 6, LI teaches that the magnetic field generator includes a coil (103) extending along a longitudinal axis that is substantially aligned with a longitudinal axis of the elongate heater element ([0026]), and a device configured to pass a varying electrical current through the coil (112).
	Regarding claim 9, LI teaches the insulation encircling the coil ([0027]). 
Regarding claim 10, LI does not explicitly state the dimensions of the gap between the heater element and the innermost surface of the coil (shown in Fig. 1). However, it would have been obvious for one of ordinary skill in the art to have optimized the size of the gap, so that the gap is not too small such that insulation cannot fit in the gap, but not too large that the 
Regarding claim 12, LI does not explicitly state that impedance of the coil is substantially equal to impedance of the heater element, however, it would have been obvious for one of ordinary skill in the art at the time of the invention to have done this in order to optimize energy transfer. 
Regarding claims 13 and 15-17, LI teaches that the heater material is comprised of aluminum ([0026]). 
Regarding claim 24, LI teaches an apparatus (Fig. 1), comprising: a heater zone (1022) configured to receive smokable material (104) ([0024]); a magnetic field generator (103) configured to generate varying magnetic fields; and an elongate heater element (102) disposed around the heater zone and including heater material that is heatable by penetration with the varying magnetic field (1021) to thereby heat the heater zone ([0026]). 
	LI does not expressly teach that the magnetic field generator is arranged to generate the first and second varying magnetic fields to penetrate different first and second respective portions of the heater element disposed at least partially around the heater zone, such that the first portion of the elongate heating element is heated independently of the second portion of the elongate heating element. 
	ZHAO teaches an aerosol generating article comprising an inductor and a susceptor (abstract) wherein the inductor may comprise three coils that generate a fluctuating magnetic field (page 4, paragraph (4)), which would result in the first portion of the elongate heating element heated independently of the second portion of the elongate heating element. It would . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 7 above, and further in view of US 2014/0196716 (LIU hereinafter).
Regarding claim 8, the combined teaching of LI and ZHAO does not expressly teach the material of the insulation.
LIU teaches an e-cigarette with thermal insulation made of high temperature resistant cotton or non-woven fabrics ([0054]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the cotton or non-woven fabric as the thermal insulation in LI with predictable results and reasonable expectation of success. 	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 7 above, and further in view of US 5613505 (CAMPELL hereinafter).
Regarding claim 19, the combined teaching of LI and ZHAO does not expressly teach a first portion of the heater element that is more susceptible to eddy currents than a second portion.
CAMPELL teaches an inductive heating system for smoking articles comprising a multi-portioned heater element (Fig. 4, 102 and 114), wherein only one portion (102) is susceptible to eddy currents. It would have been obvious for one of ordinary skill in the art at the time of the .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 1 above, and further in view of US 5591368 (FLEISCHHAUER hereinafter).
Regarding claim 20, the combined teaching of LI and ZHAO teaches the heater element includes an elongate heater member (102) comprising the heater material aluminum ([0026]). LI does not explicitly teach a coating on the heater member.
FLEISCHHAUER teaches a heater for use in an electrical smoking system with a coating of a ceramic material to further avoid oxidation and reaction (col. 17, lines 10-14). It would have been obvious for one of ordinary skill in the art at the time of the invention to have coated the inner surface of the heater member of LI with ceramic in order to help halt oxidation and reaction of the heater element from the volatilization of the smokable material in the heater zone. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 1 above, and further in view of US 20060196518 (HON hereinafter).
Regarding claim 21, the combined teaching of LI and ZHAO teaches a body (Fig. 1) including a magnetic field generator (103); and a mouthpiece (105) that defines a passageway (107) that is in fluid communication with the heater zone (1022) ([0024]); and LI teaches that the mouthpiece is movable relative to the body to permit access to the heater zone ([0031]).

HON teaches an e-cigarette wherein the heater element is in the mouthpiece ([0020]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have extended the heater element of LI into the mouthpiece with a reasonable expectation success and predictable results.  

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive. 
Regarding the argument that Li is silent on the use of a magnetic hysteresis process, and instead contrastingly discloses that eddy currents based heating is used and there is no teaching in Li which would motivate the skilled person in an obvious manner to exchange the resistive eddy current heating for a magnetic hysteresis process, the Examiner respectfully disagrees. The instant specification states that “Magnetic hysteresis heating is a process in which an object made of magnetic material 10is heated by penetrating the object with a varying magnetic field” and this is taught by Li. 
Regarding the argument that to provide different independent heating of separate portions of the wall 1021 of Li would be in complete contradiction to the aim of Li to provide uniform heating of the entire wall “at the same time”, and as such, regardless of the teaching of any other documents, the skilled person considering the teaching of Li would only be motivated not to modify the device therein provide independent heating, the Examiner respectfully disagrees. The Applicant is arguing against the references individually, however one cannot In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747